EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Burns Israelsen (Reg. No. 42,685) on 07/08/2021.

The application has been amended as follows: 

AMENDMENT TO THE CLAIMS


2. (Currently Amended) The convergent biometric authentication method according to claim 1, wherein the finger vein image is obtained from an image including the background and a finger from an image capture unit, extracting a finger region from the acquired image, segmenting the extracted finger region and extracting finger veins.

4. (Currently Amended) The convergent biometric authentication method according to claim 1, wherein the finger joint fingerprint line image is obtained from an image including the background and a finger from an image capture unit, extracting a finger joint region from the acquired image and extracting finger joint fingerprint lines from the extracted finger joint region.

Allowable Subject Matter
Claims 1-7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOOSHA SHARIFI-TAFRESHI/               Primary Examiner, Art Unit 2623